                  IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

MICHAEL A. N.,                                          )
                                                        )
                        PLAINTIFF,                      )
                                                        )
vs.                                                     )       CASE NO. 18-CV-600-FHM
                                                        )
Andrew M. Saul, Commissioner of                         )
Social Security,                                        )
                                                        )
                                Defendant.              )

                                      OPINION AND ORDER

        Plaintiff, Michael A. N., seeks judicial review of a decision of the Commissioner of

the Social Security Administration denying Social Security disability benefits. 1                     In

accordance with 28 U.S.C. § 636(c)(1) & (3), the parties have consented to proceed

before a United States Magistrate Judge.

                                        Standard of Review

        The role of the court in reviewing the decision of the Commissioner under 42

U.S.C. § 405(g) is limited to a determination of whether the decision is supported by

substantial evidence and whether the decision contains a sufficient basis to determine

that the Commissioner has applied the correct legal standards. See Briggs ex rel. Briggs

v. Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001); Winfrey v. Chater, 92 F.3d 1017

(10th Cir. 1996); Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027, 1028

(10th Cir. 1994).         Substantial evidence is more than a scintilla, less than a


        1
           Plaintiff Michael A. N.’s application was denied initially and upon reconsideration. A hearing
before an Administrative Law Judge (ALJ) John W. Belcher was held October 3, 2017. By decision dated
November 1, 2017, the ALJ entered the findings which are the subject of this appeal. The Appeals Council
denied Plaintiff’s request for review on September 24, 2018. The decision of the Appeals Council
represents the Commissioner's final decision for purposes of further appeal. 20 C.F.R. §§ 404.981,
416.1481.
preponderance, and is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427, 28 L. Ed.2d 842 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)).     The court may neither reweigh the evidence nor substitute its

judgment for that of the Commissioner. Casias v. Secretary of Health & Human Servs.,

993 F.2d 799, 800 (10th Cir. 1991). Even if the court would have reached a different

conclusion, if supported by substantial evidence, the Commissioner’s decision stands.

Hamilton v. Secretary of Health & Human Servs., 961 F.2d 1495 (10th Cir. 1992).

                                       Background

       Plaintiff was 42 years old on the alleged date of onset of disability and 47 years

old on the date of the denial decision. He received his high school education and has

no past work experience. Plaintiff claims to have been unable to work since March 1,

2013 due to seizures, high blood pressure, arthritis, knee problems, nerve problems,

shoulder problems, hip problems, back problems, persistent pain from past broken rib,

and hearing loss. [R. 16, 252].

                                   The ALJ’s Decision

       The ALJ determined that the Plaintiff has severe impairments relating to epilepsy,

left shoulder impairment, lumbago, osteoarthritis of the right hand, affective disorder, and

anxiety disorder. [R. 18]. The ALJ also determined that Plaintiff’s hypertension, rib

fracture, hearing loss, and impairment of left foot were non-severe.         Non-medically

determinable impairments included bilateral knee impairment, right shoulder impairment,

and bilateral hip impairment. [R. 19]. The ALJ found that the Plaintiff has the residual

                                             2
functional capacity (RFC) to perform medium exertional work.                Pushing/pulling

limitations are consistent with lifting and carrying limitations.       Plaintiff is able to

stand/walk 6 hours in an 8-hour workday; and sit 6-8 hours in an 8-hour workday.

Plaintiff can occasionally reach above the head with the left upper extremity and handle

with the left hand. He should avoid all hazardous of (sic) fast machinery, unprotected

heights, driving, and pools of water. He is limited to simple tasks; superficial contact with

co-workers or supervisors; and no contact with the public. [R. 21].

       The ALJ determined that Plaintiff has no past relevant work. However, based on

the testimony of the vocational expert, there are a significant number of jobs in the

national economy that Plaintiff could perform. [R. 24-25]. Accordingly, the ALJ found

Plaintiff was not disabled.   The case was thus decided at step five of the five-step

evaluative sequence for determining whether a claimant is disabled. See Williams v.

Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing five steps in detail).

                                       Plaintiff’s Allegations

       Plaintiff asserts that the: 1) ALJ’s residual functional capacity determination is not

based on substantial evidence; and 2) ALJ erred in not resolving the conflict between

the Dictionary of Occupational Titles and the vocational expert testimony. [Dkt. 14, p. 3].

                                         Analysis

                    Conflict between Dictionary of Occupational Titles
                                and Vocational Expert Testimony

       Plaintiff argues that reversal of the ALJ’ s decision and remand is required for the

ALJ to resolve the conflict between the vocational expert’s testimony and the Dictionary


                                              3
of Occupational Titles (DOT) and Selected Characteristics of Occupations (SCO). [Dkt.

14, p. 3, 7]. The ALJ found Plaintiff had no past relevant work. [R. 24]. In response to

hypothetical questioning by the ALJ, the vocational expert testified that representative

jobs available within the economy included bakery worker (light) DOT #524.687-022; sign

carrier (light) DOT #299.687.014; and surveillance monitor (sedentary) DOT #379.367-

010. [R. 25].

       Plaintiff contends a conflict exists between the vocational expert whose testimony

was that the job of bakery worker would not expose Plaintiff to hazardous or fast

machinery when the SCO describes that job as requiring exposure to bodily injury from

moving mechanical parts of equipment, tools, or machinery. Further, Plaintiff’s RFC

assessment limited him to no pubic contact, yet the DOT describes the job of sign carrier

as wearing a board and walking in public for advertising purposes. [Dkt. 14, p. 7]. As

to the job of surveillance monitor, it was unclear from the decision whether the ALJ found

that the numbers of each of the jobs standing alone constituted a significant number within

the meaning of 42 U.S.C. § 423(d)(2)(a). [Dkt. 17, p. 4].

       The Tenth Circuit has stated that, when there is a conflict between the DOT and

the testimony of a vocational expert, the ALJ "must investigate and elicit a reasonable

explanation for any conflict . . . before the ALJ may rely on the expert's testimony."

Haddock v. Apfel, 196 F.3d 1084, 1091 (10th Cir. 1999); see also SSR 00-4p, 2000 WL

1898704, at *4 (Dec. 4, 2000). Failure to resolve the conflict is reversible error, unless

the error is harmless. Poppa v. Astrue, 569 F.3d 1167, 1173-74 (10th Cir. 2009); see

also Krueger v. Astrue, 337 F. App'x 758, 761-62 (10th Cir. 2009). There is an apparent

                                            4
conflict here between the vocational expert testimony and the DOT and SCO’s description

of bakery worker and sign carrier. Although the ALJ did ask the vocational expert to

explain any difference between her testimony and the information in the DOT prior to

posing the hypothetical question, [R. 43], the vocational expert failed to identify the

conflicts. Plaintiff would be unable to perform the job of bakery worker because the ALJ’s

RFC assessment includes a limitation to avoid all hazardous or fast-moving machinery.

[R. 21]. Further, there is a limitation of no public contact which would exclude sign

carrier. [R. 21]. Thus, the ALJ could not rely on the vocational expert's testimony as to

the bakery worker and sign carrier. See Haddock, 196 F.3d at 1092.

        A third job, surveillance monitor, DOT #379.367-010, was identified by the

vocational expert and accepted by the ALJ. The Commissioner argues that the one

remaining job exists in sufficient numbers in the national economy so as to satisfy the

requirements at step five. [R. 25]. However, the court finds that the case must be

reversed because it is for the Commissioner, not the court, to determine in the first

instance whether 83,000 jobs in the national economy constitutes a significant enough

number of jobs to support a finding of not disabled.                  See Norris v. Barnhart, 197

Fed.Appx. 771, 777 (10th Cir. 2006)(remand appropriate where number of jobs is

relatively few and it is not clear whether the ALJ found number of each job or collective

number of jobs to constitute a significant number).2


2
     Where an ALJ has improperly relied on one or more, but not all, of the jobs identified by a vocational
expert in a step-five determination, “the Tenth Circuit has often continued its analysis” and rejected a
claimant's argument for remand if the ALJ's findings regarding the remaining occupations support the ALJ's
ruling. See Keyes-Zachary v. Colvin, 2015 WL 65528, at *5–6 (N.D.Okla. Jan.5, 2015) (citing cases); see,
e.g., Chrismon v. Colvin, 531 Fed. Appx 893, 899–900 (10th Cir.2013) (applying harmless-error analysis
                                                    5
                                      Residual Functional Capacity

        Plaintiff argues the ALJ=s finding that he could perform medium work is not

supported by substantial evidence.3 Plaintiff contends that based upon the findings of

Drs. Hatfield, Karathanos, and Krishnamurthi, and x-rays performed on July 5, 2017, he

would not be able to stand 6 hours out of 8 hours as required by medium work. [Dkt. 14,

p. 5-6].

        Plaintiff points to various medical records including the November 2016 evaluation

by P. Shawn Hatfield, DPM, FACFAS, [R. 445-447], who noted pain on palpation at the

peroneus brevis tendon of the left foot. [R. 455]. Dr. Hatfield recommended Plaintiff

wear a wider shoe and compression sleeve with gel padding. Dr. Hatfield stated Plaintiff

may ultimately Arequire exostectomy with repair of the peroneus brevis tendon,@ however,

he urged Plaintiff to exhaust all conservative treatment first. [R. 446].

        Plaintiff also points to the May 3, 2017 consultative examination by Michael

Karathanos, M.D., who noted Plaintiff had pain and swelling in his toes and exotosis in

the left lateral foot. [R. 468]. Dr. Karathanos opined Plaintiff could walk without a cane


and holding that step-five “significant numbers” requirement was met where two of four occupations cited
by the ALJ offered a total of 17,500 jobs regionally and 212,000 jobs nationally); Stokes v. Astrue, 274 Fed.
Appx. 675, 684 (10th Cir. 2008)(finding ALJ's error in considering certain occupations harmless at step five
where two of four occupations cited by the ALJ offered a total of 11,000 jobs regionally and 152,000 jobs
nationally); see also Rogers v. Astrue, 312 Fed. Appx. 138, 141–42 (10th Cir.2009) (affirming where there
was no error as to one of four occupations identified by ALJ and that occupation offered 11,000 jobs in the
national economy). But see Norris v. Barnhart, 197 Fed Appx. 771, 776–77 (10th Cir.2006) (reversing on
other grounds and stating, in connection with occupations totaling approximately 1500 jobs in the regional
economy and 200,000 jobs in the national economy, that upon remand ALJ may need to consider the
relevant factors to determine if jobs existed in “significant numbers”).

3    Defendant’s Response Brief incorrectly states APlaintiff alleges disability due to physical disorders, and
he argues specifically in his brief that the ALJ erred in finding his left foot disorder not to be Asevere@, in not
finding medically determinable knee and hip disorders, and in assessing his physical RFC in light of these
disorders.” [Dkt. 16, p. 4].
                                                        6
for short distances, but would need cane for long distances. [R. 468]. Dr. Karathanos

also completed a Medical Source Statement (Physical) opining Plaintiff could stand for

30 minutes at a time for a total of 30 to 45 minutes during an 8-hour work period. [R.

470].

        In discussing Dr. Karathanos’ examination, the ALJ noted Plaintiff was afebrile,

alert, oriented, cooperative, and memory to be preserved. Motor examination did not

demonstrate any definite neurological type of weakness in the upper extremities except

for the fact that Plaintiff has a slightly decreased left hand grip. No definite weakness in

the lower extremities or any rigidity, spasticity, involuntary movements, tremors, atrophy,

or fasciculations. Plaintiff had mild swelling of his toes and exostosis in the left lateral

foot. Coordination is preserved in the upper and lower extremities with the exception of

slightly decreased coordination and rapid alternating movements of the left hand. Gait

is slow and hesitant. Plaintiff uses a cane but is capable of walking without the cane for

short distances. Dr. Karathanos opined that Plaintiff could occasionally lift/carry up to 10

pounds; sit 6 hours in an 8-hour workday; stand/walk 30-45 minutes in an 8-hour workday;

needs a cane to ambulate; rarely reach overhead and all other bilaterally; occasionally

finger and feel bilaterally; never climb, balance stoop, kneel, crouch or crawl; avoid

unprotected heights, moving mechanical parts, humidity, extreme cold/heat; and

vibrations. The ALJ gave Dr. Karathanos’ opinion little weight as his exam findings did

not support the restrictions. [R. 22, 467-68].

        In May 2017, consultative examiner Subramaniam Krishnamurthi, M.D., noted

Plaintiff’s motor, sensory, and reflexes were within normal limits. No muscle wasting or

                                             7
joint deformities were observed. Plaintiff used a cane, walked with a slight limp due to

pain in right hip, speed was slow and gait was stable. Heel/toe walking was difficult.

Lower extremities had 5/5 strength in quadriceps, hamstrings, dorsiflexion, and

plantarflexion bilaterally. Range of motion of both lower extremities were within normal

limits. Plaintiff reported that he could walk a block, stand/sit 50 minutes, and lift 40

pounds. [R. 487-489].

       X-rays of Plaintiff’s left foot taken on July 5, 2017 confirmed Acalcification adjacent

to the lateral base of the 5th metatarsal, correlate clinically for significant, possible

osteoarthritis; otherwise negative.@ [R. 23, 500].

       The ALJ did not weigh or discuss the limitations found by Dr. Krishnamurthi. [R.

23]. Further, the ALJ did not discuss Dr. Hatfield’s evaluation, emergency room records,

or the opinions of the state reviewing physicians. An ALJ is required to consider all

evidence in the case record, and while the ALJ is not required to discuss all such

evidence, “in addition to discussing the evidence supporting his decision, the ALJ also

must discuss the uncontroverted evidence he chooses not to rely upon, as well as

significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d 1007, 1009-10 (10th

Cir. 1996). Thus, an ALJ “may not ignore evidence that does not support his decision,

especially when that evidence is significantly probative.”        Briggs ex rel. Briggs v.

Massanari, 248 F.3d 1235, 1239 (10th Cir. 2001) (internal quotation marks omitted).

       Having concluded that remand is necessary to resolve the conflict between the

vocational expert’s testimony and the Dictionary of Occupational Titles (DOT) and

Selected Characteristics of Occupations (SCO), the ALJ is also encouraged to provide

                                              8
further discussion of the medical evidence concerning Plaintiff’s left foot and the

limitations mentioned by Drs. Karathanos and Krishnamurthi.

                                    Conclusion

      The ALJ’s decision is therefore REVERSED and the case REMANDED for further

proceedings in accordance with this Opinion and Order.

      SO ORDERED this 27th day of January, 2020.




                                          9
